Citation Nr: 1424372	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), rated as 10 percent disabling effective April 26, 2010.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to GERD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Gastroesophageal reflux disease is not manifested by persistently recurring symptoms productive of considerable or severe impairment of health.

2.  Sleep apnea was not present in service or until many years thereafter, and there is no persuasive competent evidence that the Veteran's sleep apnea is causally or etiologically related to, or aggravated by the service-connected GERD.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2013).

2.  The Veteran does not have sleep apnea due to disease or injury which was incurred in or aggravated by service, nor is any current disorder causally or etiologically related to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The Veteran was provided with notification letters in May, August, and October of 2010.  These letters fully addressed all notice elements and were sent prior to the August 2010 rating decision and prior to the December 2010 Statement of the Case addressing the Veteran's added contention of sleep apnea as secondary to the Veteran's service-connected GERD.  These letters informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained.  

Next, the Veteran was afforded the opportunity to testify before the Board in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ began the hearing by identifying the issues before the Board.  In addition, the undersigned inquired about outstanding treatment records, and permitted the case to be held open for 30 days so that the Veteran could submit any recent treatment records.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  In contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
II. Discussion

Increased initial rating for GERD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 . In this regard, the RO has rated the Veteran's service-connected GERD under Diagnostic Code (DC) 7346, analogous to hiatal hernia. 38 C.F.R. § 4.114, DC 7346.  The Veteran appealed the initial rating assigned, and currently contends that his service-connected GERD is more disabling than contemplated by the assigned 10 percent rating.  For the reasons that follow, the Board concludes that a rating in excess of 10 percent rating is not warranted. 

Under DC 7346, the maximum schedular rating of 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, DCC 7346 (2013).

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Dorland's Illustrated Medical Dictionary, 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

Turning to the evidence of record, the Veteran presented to the emergency room in June 1995 with complaints of pain in the right upper quadrant (RUQ) of his abdomen radiating down to his groin.  He reported that when the pain comes, it is constant, and he cannot get into a comfortable position.  Physical examination of his abdomen revealed no masses, a slight bulge on the right with no hernia, normal to slightly hypoactive bowel sounds, and tenderness, greatest in the RUQ just to the right of midline.  The examiner assessed abdominal pain, etiology unknown.

The Veteran sought treatment for stomach cramping and RUQ pain several times in December 1999.  He underwent a cholecystectomy and was assessed with an inflamed gallbladder.

In January 2000, the Veteran presented to the emergency room with abdominal pain.  An ultrasound and scan of his gallbladder were negative.  

In December 2002, the Veteran was seen for complaints of RUQ pain.  He also underwent an upper endoscopy which showed some gastritis in the stomach and also some duodenitis and there was a questionable ulcer in the duodenum.  

In February 2003, the Veteran was seen with an assessment of probable peptic ulcer based on his previous upper endoscopy.  An esophageal biopsy showed chronic esophagitis, pattern consistent with reflux.  There was no other abnormality and no ulcers.  

In May 2004, the Veteran was evaluated for sharp pain in his chest.  He was recommended to take 30 cc of Maalox or Mylanta if the symptoms came back.

In April 2006, the Veteran presented to the emergency room after noticing a lump near his anus which started bleeding over the weekend.  He was diagnosed with a thrombosed hemorrhoid, already drained partially.

On physical examination in July 2007, the examiner noted no dysphagia, abdominal pain, nausea, vomiting, change in bowel habits, melena, or hematochezia.  His bowel sounds were normal; soft; no masses or tenderness, no hepatosplenomegaly.

In an August 2007 examination report, it was noted that the Veteran had a normal weight, had gained 20 pounds in the past 12 years.

In December 2007, the Veteran was felt to have esophageal reflux and was having an allergic reaction from Prilosec.  He was then switched to Nexium for treatment of his esophageal reflux.

On June 2010 VA examination, the Veteran stated that when he takes his Nexium as prescribed, the GERD is well controlled.  However, he only takes the Nexium once or twice per week because it is so expensive.  The Veteran stated that when he gets abdominal pain it is located in the left subcostal area medially.  He occasionally notices black stools.  He denied difficulty swallowing.  The examiner noted no nausea, vomiting, abdominal pain, diarrhea, constipation, and bloody or black stools.  Physical examination revealed normal bowel sounds, and no masses, guarding, rigidity, or tenderness.  The Veteran did not report time lost from work in the last 12 months.

In October 2010, the Veteran asserted in his notice of disagreement and formal appeal that his rating should be higher because he has been treated for peptic ulcers and using home remedies since discharge.

In a November 2010 statement, the Veteran reported that his stomach problems "are coming on a lot now."  He had to leave work early the previous week because of the stomach pain and fatigue.  He reported a lot of cramping and also some pain in his lower back and chest area. 

Also in November 2010, the Veteran's coworker stated that the Veteran has a lot of stomach problems and is constantly using the restroom.  He goes home early if it gets too bad.  

On December 2010 VA examination, the Veteran again reported that Nexium has a good effect if he takes it daily.  He reported intermittent symptoms.  Physical examination revealed the Veteran's abdomen to be soft, with no tenderness, guarding, masses, or organomegaly noted.  He was 5'10" tall and weighed 192 pounds.  

In January 2011, the Veteran presented to the emergency room twice with complaints of chest and stomach pain.  He reported ongoing intermittent symptoms over the past couple of months and increasing over the past 2-3 days.  He described the pain as a sharp stabbing type of sensation from the mid sternal to the right lower quadrant.  He reported missing quite a bit of work.  The examiner assessed the following: RUQ pain with referred pain to the mid-abdomen; history of duodenitis, is afebrile, hemodynamically stable and having symptoms of reflux.  On physical examination, he was in no acute distress and vital signs were normal.   

In January 2011, the Veteran underwent an upper and lower endoscopy.  The proximal midesophagus appeared normal.  Distal esophagus at gastroesophageal junction showed some minimal irregularity and possible short segment Barrett's changes.  There was no appreciable hiatal hernia.  There was no stricture, narrowing or mass effect.  There was no abnormality at the cardia.  The fundus and antrum showed gastric changes suggestive of chronic gastritis.  There are no ulcerations or erosions.  The pylorus was patent.  The first and second portions of the duodenum appeared grossly normal.  His diagnosis was mild esophagitis. 

In a February 2011 statement, the Veteran stated that, while his GERD symptoms are well controlled during the day, he is up at night with an acid taste in his mouth, stomach pain, and a feeling of having to throw up.  The pain radiates up into his chest and shoulder.  His medications have not "cut the pain whatsoever."  He often wakes up in the morning so hunched over from the pain that he cannot make it to work.  From December 2010 to February 2011, he has missed 11 days of work.  
When he had his last VA examination, he had not missed a lot of work at that time, because his GERD was controlled, with Nexium, during the day.  However, since the VA refuses to give him Nexium, his symptoms have worsened. 

In a March 2012 statement, the Veteran reported constant problems with GERD to include pain, severe heart burn and pain that radiates down his arm into his hand.

On May 2012 VA examination, the Veteran reported that he took Nexium in the past with good results but it is only about 50-60 percent as helpful as it was in the past.  He reported symptoms of persistently recurrent epigastric distress, pyrosis, reflux, substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux.  On physical examination, the Veteran was diffusely tender to palpation over the entire abdominal wall.  This included the epigastric area, which was more tender than the rest of the abdomen.  He seemed more tender on palpation of the RUQ.  A complete blood count revealed normal findings with no signs of anemia.  The Veteran reported that he might have missed a day or two of work in the past 12 months due to GERD.

At the May 2013 Board hearing, the Veteran testified that he has acid in his mouth when he wakes up in the morning.  He has a little tingling that goes on every now and then in his arms.  He was on 3 or 4 different medications and none of them worked.  He was curled up in a ball.  He missed a lot of work and finally the VA doctor gave him Nexium.  He testified that he had difficulty swallowing and heart burn 3 to 4 times a week, which lasts for an hour and a half, and begins again two hours after he takes the Nexium and it starts to wear off.  He has shoulder and arm pain.  He had to go to the ER once because he thought he was having a heart attack.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation greater than 10 percent for his service-connected GERD.  Although the Veteran has reported symptoms of pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and intermittent dysphagia, his examinations have revealed normal vital signs and no significant weight loss, anemia, malnourishment or other indicia of impairment of health.  The evidence suggests that when the Veteran regularly takes his medication (Nexium), his GERD symptoms are controlled.

Since the Veteran's GERD has not resulted in considerable or severe impairment of health, the evidence of record does not support the criteria required for the next higher rating of 30 percent under DC 7346.

Furthermore, the Board has considered whether a higher disability rating would be warranted under any other diagnostic code.  In this regard, the Board has taken into consideration the January 2011 upper endoscopy which revealed mild esophagitis.   The Board has considered DCs 7203-05 which involve disabilities of the esophagus.  However, the evidence of record does not demonstrate, nor has the Veteran alleged, esophageal stricture (obstruction) or spasm.  Indeed, the January 2011 examiner noted that the Veteran did not have stricture.  Also, none of the criteria and/or symptomatology under DCs 7203-05 are similar to the symptomatology associated with GERD.  38 C.F.R. § 4.114; DCs 7203-05 (2013).

In addition, DCs 7304-7307 are not for application as the Veteran does not have any type of ulcer (gastric, duodenal or marginal) or hypertrophic gastritis shown to result from his service-connected GERD.  Although the Veteran argued that he has been treated for peptic ulcers, there is no confirmation of an ulcer in the record.  Rather, a "questionable ulcer" was noted in December 2002, but a biopsy performed in February 2003 revealed that there was no ulcer.  Furthermore, the Veteran has not been shown to have adhesions of the peritoneum, postgastrectomy syndrome, stenosis of the stomach, residuals of a stomach injury, residuals of an injury of the liver, cirrhosis of the liver, chronic cholecystitis or an inguinal hernia.  Therefore DCs 7301, 7308-7314 and 7338 are inapplicable.  Additionally, DC 7323 is not applicable as the Veteran has not been diagnosed with ulcerative colitis.  Moreover, the Veteran has not undergone a resection of his large or small intestine, and has no history of a fistula.  Therefore, DCs 7328, 7329 and 7330 are not applicable.  Furthermore, impairment of sphincter control of the rectum and anus, stricture of the rectum and anus, as well as a prolapsed rectum has not been shown, and there are no signs of current internal or external hemorrhoids.  Therefore DCs 7332-34 and 7336 are not applicable.  38 C.F.R. §4.114.

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected GERD at any point during the instant appeal, no staged ratings are appropriate.  Hart, supra.  Thus, the current 10 percent evaluation is appropriate for the entirety of the rating period.  38 C.F.R. § 4.114, DCs 7305, 7346 (2012).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In comparing the Veteran's current disability level and symptoms to the Rating Schedule, the Board finds that the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including: persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation; and substernal, arm, or shoulder pain.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right hand disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the Ratings Schedule would not be appropriate.  The disability has not resulted in frequent hospitalizations.  While the Veteran reported missing 11 days of work from December 2010 to February 2011, in June 2010 the Veteran reported having missed no work in the previous year, and in May 2012 he reported missing only a day or two within the previous year.  Accordingly, the Board finds that the Veteran's disability picture is sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun are moot.

Service connection for obstructive sleep apnea

The Veteran contends that his sleep apnea, formally diagnosed in 2007, is related to his service or to his service-connected GERD.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection);  38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77 ; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Service treatment records are negative for reports of sleep or respiratory disturbances.  There is also no evidence of sleep apnea symptoms within one year of service.

Post-service, the Veteran was diagnosed with obstructive sleep apnea (OSA) in August 2007.  The examiner noted that he had a normal weight, had gained 20 pounds in the past 12 years, but was a pretty loud snorer even 12 years ago.  Chronic sinus congestion was also noted.

In May 2010, the Veteran's mother stated that when the Veteran came home on leave, she noticed he had started to snore, and it seemed to become louder as the visits went by.

In August 2010, the Veteran stated that he snored while in the service, and it had progressed over the years to where he would gasp for breath.  It got so bad that his wife would have to sleep on the couch.  He would constantly yawn all day from not getting enough sleep.  He also stated that while in Iraq, they had to camp out next to the burning oil fields.  He described flying the American Flag on the top of his Amtrak, and it being black when he took it down.  He was seen for laryngitis in January 1990, sore throat/hoarseness in February 1990, sore throat/sinus in July 1992, and again for respiratory infection in May 1994.

The Veteran's coworker stated in November 2010 that when she started working with the Veteran, he was full of energy and ambition, however she has seen a decline in both in the past 3 years.  He is always tired during the day.  He doesn't get enough sleep at night, and he also yawns all day long.  

The Veteran's friend stated in November 2010 that he had known the Veteran since January 1984 and served with the Veteran on several different units until he was discharged in 1994.  The Veteran has snored since he met him; he has always snored loud enough to wake himself and anyone around up.  He never went to sick call because everyone thought this was normal due to their operational tempo.  

The Veteran stated in November 2010 that his snoring never seemed to be a problem until he returned from the Gulf War.  As the years passed, he would wake himself up gasping for air.  He was tired a lot while in the service, but he never went to sick bay because he had never heard of sleep apnea and would have been told to "suck it up" as a Marine.  One night he was watching the news with his wife and heard that a celebrity had died from sleep apnea.  His wife told him that it was what he had and he should get it checked out.  He talked to a doctor who said that it is more likely than not that his GERD is aggravating his sleep apnea. 

On VA examination in December 2010, the Veteran's wife stated that the Veteran has a lot of gas in the morning that may be keeping him awake at night.  The examiner opined that sleep apnea is less likely than not caused or aggravated by GERD.  The examiner reasoned that while GERD and sleep apnea are frequently found together, and sleep apnea can make GERD worse, there is no conclusive medically documented evidence that the reverse is true.  Worsening GERD can be associated with trouble sleeping, but sleep apnea is not a diagnosis of "trouble sleeping," it is a condition of obstruction of the upper airways during sleep, associated with periods of apnea, and which is usually associated with decreased levels of oxygen in the blood, which is demonstrated by a sleep study.

In May 2011, the Veteran submitted a research study conducted by the American Lung Association (ALA).  The ALA cited to a Department of Defense study which sampled particles from the air in 15 locations in the Middle East.  In addition to the expected high concentration of desert sand, the samples found particles that likely came from human-generated sources, especially trash burned in open pits and diesel exhaust.  Data from a 2009 study of soldiers deployed in Iraq and Afghanistan found that 14 percent of them suffered new-onset respiratory symptoms, a much higher rate than their non-deployed colleagues.

In July 2011, the Veteran's private sleep therapist stated that it is her suspicion that he had OSA as far back as 1992, based on the wife's observations of the Veteran's snoring and apneas, as well as the Veteran's potentially associated sinus symptoms, sore throat, and daytime sleepiness. 

Also in July 2011, the Veteran's friend stated that the Veteran's symptoms were present long before he was officially diagnosed with sleep apnea, including gasping for air as he wakes during the night, as well as chronic sinus problems and continuous headaches treated by over the counter (OTC) medication.  Most of the time, they got their OTC medication from a platoon level corpsman without documentation in their health records.  The Veteran's symptoms got worse due to the extreme exposure to burning oil fields and sandstorms from Desert Shield/storm.  Sleep apnea wasn't as well known publically, so they would deal with the symptoms the best they could.

In August 2011, the Veteran's treating sleep specialist wrote that his history makes it more likely than not that his condition dated back to at least 1992.  At that time he suffered from excessive sleepiness and was witnessed by his wife and a friend to have apnea during sleep.  In 1999, he was witnessed post op by nursing staff to have apnea and associated O2 saturations.  Sleep apnea continues to be underdiagnosed.  There are correlations between OSA and disease.  This includes heart disease, stroke, hypertension, headaches and GERD. 

On June 2012 VA examination, the examiner opined that OSA was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that snoring is a common complaint among the general public with many causes, and is not diagnostic of OSA.  Further, OSA cannot be diagnosed by history alone.  Recollections by observers are variable as to accuracy because of the subjective nature of memory, and therefore not as reliable as objective evidence of record.  There is no objective evidence of OSA until 2007, which is 13 years following separation from military service.

The Veteran stated in his December 2012 formal appeal that he has been suffering from the same symptoms since before discharge.  He used to scare his wife by not having periods of breathing at night.  Although he had extreme fatigue during service, he just dealt with it and didn't complain.  While he was in Kuwait he camped next to the old fuel/diesel and waste burning pits.  He had recently been granted service connection for fibromyalgia due to manifestations of undiagnosed illness.  

On January 2013 VA examination, the examiner opined that it is less likely as not that Veteran's OSA is caused by, the result of or aggravated beyond normal progression by Gulf War exposure.  In rendering his opinion, the examiner considered: the lack of allergic/sinus problems related to exposure and no ongoing care for such conditions; no care for nasal congestion until after starting CPAP therapy; the Veteran's weight gain after military service; and the long delay after military service until diagnosis.

In January 2013, the Veteran's wife stated that over the course of their 21-year marriage, she has witnessed a worsening of the Veteran's sleep apnea.  However, the Veteran was not diagnosed until 2007 because they did not know about sleep apnea.  When she first married him, she witnessed him stop breathing in his sleep.  He would wake up tired all the time and fall asleep even watching TV for short periods of time.  During the Gulf War, he was camped out next to the oil fires that burned within 72 days and within the smoke boundaries for 66 days.  After his return, his snoring became louder and gasping for breath more frequent.

In February 2013, the Veteran stated that, even though the doctor said that he did not fit the criteria for sleep apnea because he was not obese, the 2007 sleep study revealed he did have sleep apnea.  The Veteran also reiterated that, as a soldier, he did not want to go to sick bay to complain about every little problem; and he would not go to sick bay because he was tired.

At the Veteran's May 2013 Board hearing, the Veteran testified that his private doctor says there is a relationship between his GERD and sleep apnea.  He believed that he was swallowing air, which caused acid in his stomach to pop in his throat and cause an acid taste in his mouth.  He further stated that GERD aggravates sleep apnea because he awakens with the regurgitation from the GERD.  The Veteran reported symptoms since 1992.  He did not report being tired because he believed the first sergeant would have thrown him out of his office.  At the time of his discharge physical he knew he was having some issues with snoring.  The very first night he spent with his wife, she woke him up in the middle of the night and said he stopped breathing.  The Veteran's wife testified that he had chronic nasal congestion before he started a C-PAP machine.  They did not know about sleep apnea until they saw someone died from it on TV, and she told him he needed to get it checked out.  With regards to his weight gain, he was 155 pounds on his exit physical and at the time of his sleep study he was 170 pounds so that's only 15 pounds, not 20 as they were stating.

The medical evidence of record clearly shows that the Veteran has a current diagnosis of OSA.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his OSA to service or to his service-connected GERD.

The Veteran, his wife, and friends have reported that symptoms of sleep apnea began during service.  They are competent to provide this evidence.  Layno, supra.  However, the VA examiner cautioned that OSA can't be diagnosed by history alone and not everyone with snoring has OSA.  Further, there is no record that the Veteran was seen for sleeping problems in the 3 packets containing his service treatment records.  At service discharge, there were no findings of sleeping disability and on the Report of Medial History, the Veteran listed approximately 14 physical items he had or had had problems with, but he denied having or having had frequent trouble sleeping.  The Board does not find the current recollection of sleeping difficulties since service as convincing as the clinical evidence of record.  

The medical evidence of record does not support a finding that that Veteran's OSA began during active duty.  Service treatment records do not reflect any treatment for such.  Although the Veteran sought treatment for other disabilities since separation from service (i.e., GERD), there is no record of complaints for such symptoms until August 2007, over 12 years after the Veteran's separation from service.

Further, the evidence does not demonstrate a nexus between the Veteran's current diagnosis of OSA and his reported symptoms in service.  In this regard, the Veteran, his wife, and friends are not competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board places far more probative weight on the opinions of the medical professionals who have examined the Veteran in this case.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997)  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In weighing the probative value of the opinions, the Board finds the June 2012 and January 2013 VA opinions to be most persuasive.  First, the VA examiners noted review of the claims file; the private clinician did not.  Second, the private clinician relies heavily upon subjective observations (statements from the Veteran, his wife, and friend regarding daytime sleepiness, snoring, sinus symptoms and apneas during and after service), but fails to address the absence of objective evidence indicating a sleep disorder in service or for many years thereafter.  In contrast, the VA examiners addressed both the subjective and objective evidence contained in the record, and sufficiently discussed the underlying medical rationale of their opinions.  For example, the VA examiners reasoned that snoring is a common complaint among the general public with many causes, recollections by observers are variable as to the accuracy because of the subjective nature of memory, and the Veteran was not treated for nasal congestion until after starting CPAP therapy. 

Likewise, the evidence does not link the Veteran's OSA to his GERD.  First, as noted above, the Veteran is not competent to render an opinion on etiology.  Second, the Board notes that there is no positive nexus opinion of record.  Rather, the private August 2011 opinion only states that there are correlations between OSA and GERD.  In contrast, the December 2010 opinion found that the Veteran's OSA is less likely than not caused or aggravated by GERD.  This opinion is highly probative in that it was well-reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board finds that, as there is no competent medical or lay evidence linking the Veteran's obstructive sleep apnea to service or to his service-connected GERD, the claim must be denied.  The benefit of the doubt doctrine has been considered, but as the preponderance of evidence is against the claim, it is not for application in this case.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease is denied.

Service connection for obstructive sleep apnea is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


